996 F.2d 1228
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Eloy GUERRA, Defendant-Appellant.
No. 92-50392.
United States Court of Appeals, Ninth Circuit.
June 3, 1993.

Before D.W. NELSON, WIGGINS and LEAVY, Circuit Judges.

ORDER

1
In view of the Judgment of the District Court, entered May 12, 1993, this appeal is hereby DISMISSED.